DETAILED ACTION
This application is being examined in art unit 3649 by Examiner Justin Jonaitis.  If applicant has any questions regarding this office action, applicant is encouraged to contact the Examiner at 571-270-5150.
A basic Template for helping draft a response to this office action can be found at the following link:
https://www.uspto.gov/sites/default/files/web/offices/pac/dapp/opla/preognotice/formatrevamdtprac.pdf

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include reference sign(s) in the description:  Applicant is urged to use the cited prior art as an example and must include reference numerals with lines denoting structures and components seen within the figures.  Said reference numerals should also be found in the specification to aid one skilled in the art of the construction of the apparatus.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 1 is objected to because of the following informalities:  "the gas and liquid" .  Appropriate correction is required.

Claim Rejections - 35 USC § 112
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 fails to point out what is included or excluded by the claim language.  This claim is an omnibus type claim.  Specifically with to the source of compressed gas, applicant states “any other method of compressing a gas to a minimum of 2psig to a maximum of 350 psig” which does not specifically disclose what is included or excluded by the claim language.
With respect to the method to carry the liquid from a source to the casing, applicant again uses the language, “or any other method of carrying a liquid with sufficient pressure and volume to flow over the diffuser in the casing.”  Again this does not clearly disclose what is included or excluded by that language nor does the specification set forth a reasonable degree of understanding what would wall within the intended scope of the claim and what would be outside of the intended scope of the claim.
For examination purposes “any other method” will not be given further patentable weight and the claims will read that the source of compressed gas must be a compressor or tank and the method to carry liquid must be a pump or a gravity fed system.
Claim 1 also states, “…a diffuser element to act as a barrier…” and then on the next line states, “a diffuser element allowing the gas…” It’s unclear if applicant has two diffuser elements or if applicant intended to reference the previously disclosed diffuser element.  For examination purposes examiner assumes the later.
Claim 1 also switches statutory categories.  Specifically the claim is drawn to an apparatus (A universal eco-friendly and ergonomic design of gas diffusion system for agriculture” and then switches to incorporate method steps, specifically the method of carrying liquid from a source to the casing and the specific method of using the apparatus.
With respect to the method of carrying liquid from a source, it’s unclear if the components for accomplishing the method are intended to be considered part of the diffusion apparatus (and thus part of the intended scope of the claim) or if it is simply intended to be an explanation of how the fluid (which the gas is distributed) arrives at the apparatus (but itself is not part of the apparatus).  For examination purposes examiner will treat the method to carry the liquid to require a pump or gravity fed system as part the apparatus.
With respect to the method of spraying the liquid onto the leaves, the method does not set forth any specific structures, and seem to define an intended use of the apparatus and simply seem to disclose the method which the system is to be employed which does not create any patentable distinction over prior art that shares the same claimed structural components.  Therefore currently it is impossible to determine the intended scope of the method portion of the claim and therefore the method portion will not be treated on its merits.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by U.S. Patent #5,056,260 to Sutton.
Sutton discloses a gas diffusion system for agriculture comprising:
A source for a compressed gas (air pump (24)) which is a compressor;
A diffuser element (enclosure (58)) to act as a barrier between the gas and liquid (gas and liquid are separated until the outlet of the diffuser);
The diffuser element allowing the gas to pass through fissures in a diffuser material (top surface (60) shows outlet holes which bubbles are formed) and form bubbles in the liquid (see figure 4);
A casing (formed by tank (10) and partition (54)) which embodies a passage (the space between the surfaces of the tank and the partition) for the liquid and a holder (surface is a holder for the diffuser) which places the diffuser in the path of the flow of the liquid (see figure 5);
Wherein a gravity fed system (see figure 4) is used to carry liquid from a source to the casing  (source can be water poured into compartment (54) or the water within lava rock layer (18) both of which are a gravity fed water source that feeds the passage of the casing defined above (se figure 4).
Wherein fluid is sprayed onto the roots of the plants (see figure 4).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent #6,742,718 to Doebler et al. and U.S. PG-Pub 2019/0100451 to Jenkins et al. all disclose apparatuses with similar structures and components.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN M JONAITIS whose telephone number is (571)270-5150. The examiner can normally be reached Monday -Thursday: 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571-272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN M JONAITIS/             Primary Examiner, Art Unit 3649